HSI-/5-
                                ELECTRONIC RECORD




COA #       02-14-00347-CR                       OFFENSE:           OTHER CRIMINAL


            Michael Gowan v. The State of
STYLE:      Texas                                COUNTY:            Wichita

COA DISPOSITION:       DISMJR                    TRIAL COURT:       89th District Court


DATE: 03/19/15                    Publish: NO    TC CASE #:         30,832-C




                         IN THE COURT OF CRIMINAL APPEALS


           Michael Gowan v. The State of
STYLE:     Texas                                         CCA#:                *t5Ti ^fS
          PkO SF                      Petition           CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

         A e>fffe,c/                                     JUDGE:

DATE: Sub /. 1&ff                                  .     SIGNED:                          PC:

JUDGE:     fC-                                           PUBLISH:                         DNP:




                                                                                          MOTION FOR

                                                       REHEARING IN CCA IS:

                                                       JUDGE:




                                                                                ELECTRONIC RECORD